Title: To Thomas Jefferson from Joseph Dougherty, 24 April 1807
From: Dougherty, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Alexandrid Apl. 24th. 07
                        
                        I received your two letters, one of which I recd. this morn. The box which I got at G.T. Stage office goes
                            in the Stage this even. and the letter you left with me for Mr Benson in this nights mail
                  The haff bbl. will go by water
                            in few days All is well here. 
                  Sir, your Hble. Servt
                        
                            Jos. Dougherty
                            
                        
                    